DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-28 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-28 are rejected under 35 U.S.C. 103 as being unpatentable over Surani et al. (US 9928099) in view of Tan (US 2010/0169253).

With respect to claim 1, Surani discloses: A non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device within a cluster of hosts for honoring virtual machine placement constraints established on a first host, the one or more programs including instructions for (Fig. 1, Fig. 2): receiving a request to migrate one or more virtual machines from the first host to a second host; adding the second host to the cluster of hosts; and migrating the one or more virtual machines from the first host to the second host (Abstract).  

	However, Tan discloses: without violating the virtual machine placement constraints: identifying an architecture of the first host; provisioning the second host with an architecture that is compatible with the architecture of the first host ([0091], [0081], [0093]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Tan to ensure that overburdened hosts maybe shut down for maintenance and migrate tasks among compatible hosts so that there is continuity of work.

With respect to claim 2, Tan discloses: wherein the virtual machine placement constraints established on the first host include affinity and anti-affinity rules ([0084], anti affinity corresponds to VMs having to be migrated only if all VMs within the set are migrated).  

With respect to claim 3, Tan discloses: wherein migrating the one or more virtual machines from the first host to the second host includes migrating the one or more virtual machines from the first host to the second host without violating affinity and anti-affinity rules (id.).  


With respect to claim 6, Surani discloses: wherein the electronic device is a server and the one or more programs correspond to a distributed resource scheduler (Fig. 1 and Fig. 2).  

With respect to claim 7, Tan discloses: wherein the one or more programs further include instructions for determining an architecture of the first host ([0091]).  
With respect to claim 8, Tan discloses: wherein determining the architecture of the first host includes determining a type of a processor of the first host (id.).  

With respect to claim 9, Tan discloses: wherein determining the architecture of the first host includes determining an instruction set architecture of the first host ([0091]).  

With respect to claim 10, Tan discloses: wherein determining the architecture of the first host includes determining a type of one or more memory of the first host ([0089]).  

With respect to claim 11, Tan discloses: wherein determining the architecture of the first host includes determining a capacity of one or more memory of the first host (id.).  



With respect to claim 13, Tan discloses: wherein determining the architecture of the first host includes determining one or more disk capacities ([0115]-[0116]).  

With respect to claim 14, Tan discloses: wherein determining the architecture of the first host includes determining one or more network interfaces ([0090]).  

With respect to claim 15, Tan discloses: wherein determining the architecture of the first host includes determining a firmware of one or more hardware components ([0091]).  
With respect to claim 16, Tan discloses: wherein determining the architecture of the first host includes determining a physical location of the first host ([0084]).  

With respect to claim 17, Tan discloses: wherein the second host is in physical proximity with the first host ([0084]).  

With respect to claim 18, Tan discloses: wherein a capacity of a hardware component of the second host is equal to or greater than a capacity of a corresponding hardware component of the first host ([0091]).  

With respect to claim 19, Tan discloses: wherein a capacity of the second host is equal to or greater than a capacity of a largest host within the cluster of hosts (id.).  


With respect to claim 21, Tan discloses: wherein the one or more virtual machines is actively running during migration from the first host to the second host ([0116]).  

With respect claim 22, Tan discloses: wherein the architecture for the first host is different than the architecture for the second host ([0091]).  

With respect to claim 23, examiner takes Official Notice that it would be obvious to a person having ordinary ski8ll in the art before the effective filing date of the invention to migrate one or more virtual machines until the first host is evacuated during maintenance to ensure continuity of the executing tasks.

With respect to claim 24, examiner takes Official Notice that it would be obvious to a person having ordinary ski8ll in the art before the effective filing date of the invention to perform the maintenance once the virtual machines have been migrated to ensure that the maintenance does not interfere with the task execution.

With respect to claim 25, Tan discloses: determining whether the one or more virtual machines on the first host have been evacuated; and in accordance with the determination that the one or more virtual machines on the first host have been 

With respect to claims 27 and 28, they recite similar limitations as claim 1 and are therefore rejected under the same citations and rationale.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Surani et al. (US 9928099) in view of Tan (US 2010/0169253) further in view of Yuyitung et al. (US 2009/0070771).

With respect to claim 4, Surani and Tan do not specifically disclose: wherein the virtual machine placement constraints established on the first host include a ratio of virtual CPUs to physical CPUs.  
	However, Yuyitung discloses: wherein the virtual machine placement constraints established on the first host include a ratio of virtual CPUs to physical CPUs ([0068]-[0069]).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yuyitung to ensure that application when migrated can meet SOLs and developer expectations in terms of efficiency and speed of execution.

Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/WISSAM RASHID/Primary Examiner, Art Unit 2195